Citation Nr: 1023238	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  05-02 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In August 2006, the Veteran testified in a Travel Board 
hearing in front of the undersigned Acting Veterans Law 
Judge.  The transcript of the hearing is associated with the 
claims file and has been reviewed.

This issue was remanded by the Board in April 2008 for 
additional development.  The Board notes that there were 
additional issues certified to the Board, however, they were 
addressed in the April 2008 decision and are not subject to 
this decision.  


FINDINGS OF FACT

The evidence does not preponderate against the Veteran's 
assertions of an in-service injury during combat and the 
competent medical evidence shows that his current migraine 
headaches were related to service.  


CONCLUSION OF LAW

Migraine headaches were incurred in service.  38 U.S.C.A. 
§§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

The Veteran asserts that his headaches are related to an in-
service injury, or in the alternative were caused by or 
aggravated by his service-connected PTSD.  Service connection 
may be granted for a disability resulting from a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  This may be 
shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

The Veteran has a current diagnosis of migraine headaches.  
In a neurological examination in October 2003, he was 
diagnosed with migraines.  Further, in the most recent VA 
Compensation and Pension Examinations in September 2009 and 
November 2009, he was also diagnosed with migraine headaches.  

The Veteran's personnel file shows that he had service in 
Vietnam from June 1969 to June 1970.  He participated in the 
Tet Counter Offensive in 1969 and received the National 
Defense Service Medal, Vietnam Service Medal, Vietnam 
Campaign Medal with Device 60 and two Overseas Bars.  Based 
on the foregoing, specifically the Veteran's participation in 
the 1969 Tet Counter Offensive, the Board finds that the 
Veteran is a combat Veteran.  

A combat veteran's assertions of an event during combat are 
to be presumed if consistent with the time, place and 
circumstances of such service.  38 U.S.C.A. § 1154(b); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  However, 38 
U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events.  See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996).  

In this case, the Veteran's asserts that he experienced 
thumping on his helmet in service and lost consciousness 
while on patrol during an incident related to combat in 
Vietnam.  The Board finds that this incident is presumed 
because it is consistent with the time, place and 
circumstances surrounding his combat service in Vietnam.  The 
service medical records only show treatment for headaches in 
February 1969 after the Veteran struck his forehead during a 
motor vehicle accident.  After the accident, the Veteran had 
complaints of headaches and dim vision.  He was diagnosed 
with post-concussion syndrome.  The Board notes that the 
evidence of record does not conflict with the Veteran's 
account of the in-service incident, despite the lack of 
treatment shown in the service treatment records.  Therefore, 
the assertions regarding the in-service occurrence are 
presumed.  

Additionally, the VA Compensation and Pension Examinations in 
2009 show that the current diagnosis of migraine headaches is 
related to the in-service injury.  In September 2009, a 
neurologist reviewed the medical records and claims file.  
The neurologist noted that the Veteran did not have a family 
history of headaches and did not have migraine headaches 
prior to service.  The Veteran reported that the onset of 
migraines was in Vietnam between October 1969 and April 1970.  
The Veteran related that he felt thumps on his helmet during 
a patrol.  The Veteran reported that after the incident, he 
went to sick call for treatment of headaches.  The Veteran 
described his symptoms and was diagnosed with migraine 
headaches.  The neurologist found that the migraines did not 
exist prior to service and that it was at least as likely as 
not that the current migraine headache disability was a 
result of service.  The neurologist found that the disability 
was due to or a result of the incident in service described 
by the Veteran when he was on patrol in Vietnam.  The 
neurologist found that the Veteran's disability was unique in 
that his migraines developed into syncope.  

In the November 2009 examination, a psychiatrist also 
reviewed the claims file and medical records.  The 
psychiatrist considered the Veteran's history and concurred 
with the neurologist's opinion.  The psychiatrist noted that 
the migraines were unlikely related to PTSD, and at least as 
likely as not related to the head injury and loss of 
consciousness in service.  The psychiatrist found that the 
Veteran may well have experienced a traumatic brain injury in 
service which manifested with recurrent migraines, loss of 
memory and concentration problems.  The psychiatrist found 
that head injuries with loss of consciousness and subsequent 
sequelae are well known to present day veterans, however, 
when the Veteran was examined these headaches were not 
considered.  

Presuming that the Veteran's statements regarding the in-
service incident are true, and in consideration of the 
positive medical evidence linking the migraines to service, 
the evidence may not be said to preponderate against the 
Veteran.  As there is a current diagnosis of migraine 
headaches, an incident in service and a nexus between the 
current migraine headache disability and service, the Board 
resolves the benefit of the doubt in favor of the Veteran and 
grants service connection for migraine headaches.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for migraine headaches is granted.  



____________________________________________
A. P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


